Citation Nr: 0832088	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an L5-S1 herniated 
nucleous pulposus, claimed as a back condition.

2.  Entitlement to an increased initial evaluation for left 
little finger condition, currently evaluated as 0 percent 
disabling.

3.  Entitlement to an increased initial evaluation for right 
shoulder bursitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had service with the Army Reserves, including a 
period of active duty for training from May 2000 until 
December 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2002 and November 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.


FINDINGS OF FACT

1.  The evidence of record does not show any currently 
diagnosed L5-S1 herniated nucleous pulposus is the result of 
a disease or injury incurred in or aggravated by active 
military service or any period of ACDUTRA or INACDUTRA.

2.  The veteran's left little finger is ankylosed in a 
flexion contracture.

3.  There is no evidence the veteran's left little finger is 
ankylosed at both the metacarpophalangeal and proximal 
interphalangeal joints with either in extension or full 
flexion or with rotation or angulation of a bone.

4.  The veteran's bursitis of the right shoulder is not 
manifested by limitation of motion to the 25 degrees from the 
side, ankylosis of the scapulohumeral articulation, or 
impairment of the humerus.



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for L5-S1 
herniated nucleous pulposus have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for an evaluation in excess of 0 percent for 
left little finger have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5227, 
5230 (2007).

3.  The criteria for an evaluation in excess of 30 percent 
for bursitis of the right shoulder have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5019, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in January 2002, February 2004, 
March 2005 and March 2006 that fully addressed all notice 
elements.  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  However, the present claim for an increased rating 
stems from the initial grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  As the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 
1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA outpatient treatment records.  The 
veteran submitted VA medical records and lay statements in 
support of his claim.  

The Board notes that the veteran's service was comprised 
mainly of Reserve service and that the complete personnel 
records reflecting exact dates of active duty for training 
verses inactive duty for training are not of record.  While 
these records are significant, the Board notes the veteran 
has submitted records documenting the claimed injury of the 
back occurred during a period of active duty for training.  
As such a remand for the complete personnel records is not 
necessary.  see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

The Board notes that the veteran's representative indicated 
the most recent October 2007 VA examination of the hand did 
not include a review of the claims file. Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to 
provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  Significantly, however, for claims 
concerning increased evaluations, it is generally the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As will be 
discussed in detail below, in spite of the extensive 
treatment evidence concerning the left little finger, given 
the applicable laws and regulations, there is no indication 
at this time that a remand purely for a complete review of 
the claims file would be of assistance to the veteran.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply). 

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for a low back 
condition.  Specifically, he argues that he fell off a truck 
and injured his back during active duty training.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Active military service includes 
active duty, any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a).  
Service connection on a presumptive basis is not available 
where the only service performed is ACDUTRA or INACDUTRA. 
Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).  Active 
duty for training is defined, in part, as full-time duty in 
the Armed Forces performed by Reserves for training purposes. 
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury. 
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

VA outpatient treatment records reflect treatment for low 
back pain and included a diagnosis of degenerative disc 
disease in January 2005.  Additionally, the May 2005 VA 
examination concluded with a diagnosis of L5-S1 herniated 
nucleus pulposus.  As such the veteran has a current 
disability and the remaining question is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records in August 2000 note complaints of 
back pain; however an October 2000 x-ray of the spine 
reflected normal findings.  Subsequent to service, however, 
an October 2001 line of duty determination indicated that 
based upon a review of the record, the veteran was on active 
duty for training between July and September 2000 when he 
injured his lower back when some one fell on top of him.   

What is missing is competent medical evidence of a nexus 
linking the current condition to the back pain and injury 
noted in service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the veteran was afforded a VA examination in 
May 2005 to specifically assess whether or not the back 
condition was related to the complaints of pain during 
service.  The examiner reviewed the veteran's claims file, 
considered the veteran's subjective complaints and performed 
an examination of the veteran.  The examiner concluded the 
veteran had an L5-S1 herniated nucleus pulposus.  The 
examiner explained, however, that after reviewing the 
outpatient treatment records, VA medical center records, 
claims file, and service treatment records, there was not 
sufficient objective medical evidence to establish a 
relationship between the current low back condition and the 
complaint of back pain during service.  The examiner 
concluded that the lower back disorder was less likely as not 
related to complaints of back pain during service.

VA records dated in October 2001 and November 2004 reflected 
that the veteran reported back pain since active duty in 
2000.  These statements are the veteran' reported history and 
significantly, the physicians did not provide an opinion as 
to the etiology of the back disability.  The law provides 
that the transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional. 
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Other medical records reflect complaints and treatment for 
back pain but do not express an opinion as to the etiology of 
the condition.  For example, while the veteran was afforded a 
VA examination in February 2002, this examination merely 
confirmed the diagnosis of a current disability but the 
examiner did not review the claims file or provide an opinion 
as to the etiology of the injury. 

In sum, the only evidence linking the back condition to 
service is the veteran's own testimony.  Although the Board 
does not doubt the veteran's belief that his lower back 
injury had its onset during service, the veteran is not a 
medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Nor is there any evidence of continuity of symptomatology.  
The first post-service diagnosis or treatment of any back 
condition of record is dated in October 2001, nearly a year 
after the veteran's service.  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

Although there is evidence of complaints of back pain within 
one year after the veteran's separation from active duty for 
training, the Board notes that the diagnosis at that time was 
lumbar strain and not any form of arthritis.  Furthermore, as 
noted above, evidentiary presumptions do not extend to those 
who claim service connection based on a period of ACDUTRA or 
INACDUTRA only.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service- connected disabilities from that 
period)

Therefore the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, a 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Left Fifth Finger

The RO granted service connection for the left fifth finger 
in a November 2006 rating decision.  At that time a 
noncomepnsable evaluation was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5227 and 5230.  The veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Residuals of a little finger fracture are rated based on 
limitation of motion or ankylosis in the finger, and 
favorable or unfavorable ankylosis of the finger or any 
limitation of motion of the finger is to be rated 
noncompensable. 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 
5230.  A compensable rating for little finger disability 
requires amputation. See 38 C.F.R. § 4.71a, Diagnostic Code 
5156.  With ankylosis, it must also be considered whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or for interference with overall 
function of the hand. See Note following Code 5227.  

In order for ankylosis to be rated as amputation, the 
condition must manifest with extremely unfavorable ankylosis. 
See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 
5216.  In other words, in order to be evaluated as 
amputation, there must be ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints with 
either in extension or full flexion or with rotation or 
angulation of a bone.  Id.  In this regard, amputation of the 
ring finger warrants a 10 percent evaluation without 
metacarpal resection at the proximal interphalangeal joint, 
or proximal thereto.  A 20 percent evaluation is warranted 
with amputation of the ring finger with more than one half of 
the bone lost. 38 C.F.R. § 4.71a, Diagnostic Code 5155.  

The evidence for record clearly indicates that the veteran's 
left little finger is ankylosed in a flexion contracture.  
For example, a May 2003 VA note indicated the veteran was 
unable to straighten the left small finger.  A February 2007 
VA record described motion of the left 5th finger of 0-90 
degrees and proximal interphalangeal joint motion of 35 
degrees flexion contracture that was partially reducible.  A 
July 2007 VA note noted limited active motion of the 5th left 
finger, a proximal interphalangeal joint deformity and 
flexion contracture fixed at 60 degrees and nonreducible.  
The veteran also underwent a VA examination in October 2007 
which found 0-10 degrees of flexion of the 
metacarpophalangeal joint with a loss of 80 degrees of 
flexion due to pain and no flexion of the proximal 
interphalangeal joint or the distal interphalangeal joint due 
to ankylosis.  The concluding diagnosis was left 5th finger 
fracture with residual ankylosis and flexion contracture.  

The evidence also reflects the veteran underwent volar plate 
repair surgeries in May 2003 and June 2003 and physical 
therapy.  None of these procedures resulted in significant 
improvement of the range of motion of the left fifth finger.  
Other VA records reflect complaints and treatment for pain 
and limited motion but do not express findings which could be 
applied to the Schedule for Rating Disabilities.   

As outlined above, the governing criteria provide for a 
compensable rating for little finger disability only where 
there is amputation of the finger or equivalent impairment 
(e.g. extremely unfavorable ankylosis as in the note cited 
above). Here, the little finger is intact, and there is no 
indication that both the metacarpophalangeal and proximal 
interphalangeal joints were ankylosed.  Rather, all of the 
records describe ankylosis only of the proximal 
interphalangeal joint or the distal interphalangeal joint.  
In fact, the October 2007 VA examination continued to reflect 
motion, albeit limited, of the metacarpophalangeal joint.  As 
extremely unfavorable ankylosis is not shown, an increased 
evaluation is not warranted. 

The Board has considered whether an increased disability 
rating is warranted for the veteran's right small finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  In this case, the veteran is receiving a 
noncompensable evaluation for his little finger disorder 
under Diagnostic Codes 5227 and 5230.  This is the maximum 
rating allowable.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.

As such the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
Although the record reflects the veteran lost his job as a 
tennis instructor, in part due to his finger, the record 
continue to reflects he is independent in self care, 
activities of daily living and found an alternative job as a 
recreational therapist at VA.  As such, the Board finds that 
the evidence of record does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for assignment of 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Right Shoulder

The RO granted service connection for right shoulder bursitis 
in a June 2002 rating decision.  At that time a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5019 and 5201.  The veteran contended the 10 percent 
rating evaluation did not accurately reflect the severity of 
his disability.  During the pendency of the appeal the RO 
granted a 30 percent evaluation in May 2005.  Applicable law 
mandates that when an appellant seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 
35 (1993).  As such, the veteran's claim for an increased 
evaluation remains in appeal.

As indicated above, the veteran's right shoulder bursitis was 
evaluated under Diagnostic Code 5019 and 5201.  Bursitis is 
rated on limitation of motion of affected parts, as 
degenerative arthritis. 38 C.F.R. § 4.71(a), Diagnostic Code 
5019.  Diagnostic Code 5003, in turn, evaluates disabilities 
based on the degree of limitation of motion under the 
appropriate Diagnostic Codes, in this case Diagnostic Code 
5201.  

The record reflects the veteran is right-handed, as noted in 
the October 2007 VA examination, and as such the right 
shoulder is evaluated as the major extremity.  Under 
Diagnostic Code 5201 a 20 percent evaluation is for 
assignment when limitation of arm motion of the major 
extremity is to shoulder level.  A 30 percent evaluation is 
contemplated when arm motion of the major extremity is 
limited to midway between the side and shoulder level and a 
40 percent evaluation is warranted for arm motion limited to 
25 degrees from the side.  The Board must also consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes. 38 C.F.R. §§ 
4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran underwent a VA examination in February 2002 to 
assess the severity of his right shoulder bursitis.  The 
examiner considered the veteran's subjective complaints of 
pain and performed a physical examination of the veteran.  
The veteran indicated he treated with pain medication, ice 
and heating pads.  He denied a past history of surgeries and 
denied any dislocation or subluxation of the shoulder.  There 
were no constitutional symptoms of inflammatory arthritis.  
Clinical examination reflected abduction and flexion of 150 
degrees, internal rotation of 60 degrees and external 
rotation of 90 degrees.  There was painful motion at the last 
degree in all ranges of motion.  There was mild objective 
evidence of painful motion on all movements of the right 
shoulder.  There was no evidence of edema, effusion, 
weakness, redness, heat, abnormal movement or guarding of 
movement.  There was non-disabling tenderness to palpation of 
the right shoulder bursa.  There was crepitus and a pop sound 
on the right shoulder with mild anterior instability.  

A February 2003 VA record noted the veteran treated for right 
shoulder pain.  Clinical examination reflected tenderness of 
the right anterior shoulder, acromioclavicular joint and 
subacromial joint.  Range of motion testing revealed full 
flexion, external rotation and abduction.  Internal rotation 
to the lumbosacral junction resulted in pain.  A March 2003 
VA outpatient treatment record reflected complaints of 
discomfort and limited motion of the right shoulder.  
Clinical examination revealed no atrophy.  There was forward 
flexion of 0-80 degrees, abduction of 0-30 degrees, external 
rotation of 0-20 degrees and internal rotation to T12.  
Impingement signs were present.  

In April 2003 the veteran was seen at VA outpatient treatment 
center for complaints of right shoulder pain and instability.  
Clinical findings revealed tenderness at the right anterior 
shoulder, acromioclavicular joint and subacromial joint. 
There was flexion to 90 degrees, full external rotation, 
abduction to 90 degrees and internal rotation to the 
sacroiliac joint.  All motion was with pain and crepitance.  
A May 2003 VA outpatient treatment record reflected the right 
shoulder was tender to palpation on the antero-lateral 
acromion.  Range of motion testing revealed forward flexion 
of 90 degrees, abduction of 70 degrees, external rotation to 
45 degrees and internal rotation to T11.  There was 
impingement and a positive hawkings test.  The physician 
indicated the veteran had a very painful shoulder with marked 
range of motion limitation.  

The veteran underwent a VA examination in March 2004.  During 
this examination the veteran complained of constant severe 
pain, swelling and weakness of the right shoulder.  He 
treated with medication.  The veteran denied use of any 
assistive device and denied past surgeries.  Clinical 
examination reflected abduction of 45 degrees, flexion of 20 
degrees, internal rotation to 15 degrees, and external 
rotation to 20 degrees. The examiner noted, however, that it 
was difficult to evaluate the veteran as the veteran was 
putting voluntary resistance towards the examination of the 
shoulder and complaining of severe pain even with light 
touch.  The was no visual evidence of edema, swelling, 
effusion, dislocation of subluxation, muscle atrophy of the 
right deltoid, redness, abnormal movement of the right 
shoulder.  The diagnosis was right shoulder bursitis.
 
The veteran underwent a VA examination in May 2005 to assess 
the severity of his bursitis.  The examiner reviewed the 
claims file and considered the veteran's complains of pain of 
the shoulder radiating to the neck.  The veteran explained he 
treated with medication, heating pads and a transcutaneous 
electrical nerve stimulation (TENS) unit.  He reported flares 
ups with cold and rainy days.  He denied use of any assistive 
device and denied prior surgeries of the right shoulder. 
There were no constitutional symptoms of inflammatory 
arthritis.  

Clinical examination reflected active abduction from 0-90 
degrees.  There was passive abduction of the shoulder to 100 
degrees.  There was active flexion from 0-90 degrees and 
passive flexion from 0-100 degrees.  There was internal 
rotation of 0-45 degrees and passive internal rotation of 0-
50 degrees. The veteran had 0-90 degrees of both active and 
passive external rotation.  There was painful motion from 40 
degrees to 90 degrees on abduction, from 45 to 90 degrees on 
flexion, from 20-45 degrees of internal rotation and 40 to 90 
degrees of external rotation.  The examiner indicated the 
veteran was additionally limited by pain and that after 
repetitive use the right shoulder resulted in a function loss 
of 40-180 degrees of abduction, of 45 to 180 degrees in 
flexion, of 20-90 degrees in internal rotation and of 40 to 
90 degrees in external rotation.  The veteran was not 
additionally limited by fatigue, weakness or lack of 
endurance.  The veteran indicated he had increased pain on 
cold and rainy days with a functional impact of the veteran 
requiring the assistance of another to dress and being unable 
to elevate the shoulder and arms.  During these periods the 
veteran used a sling to immobilize the shoulder.  There was 
objective evidence of painful motion in all movement o the 
right shoulder.  There was no evidence of edema, effusion, 
instability, weakness, redness, heat abnormal movement or 
guarding of movement.  There was moderate tenderness to 
palpation of the right shoulder subacromial bursa and rotator 
cuff tendon.  There was no evidence of ankylosis.  The 
concluding diagnosis was right shoulder bursitis.

In February 2007 the veteran requested an unrestricted 
release for military duty.  The physician noted the veteran's 
right shoulder was asymptomatic and he was able to perform 
physical activities including pushups.  The veteran only 
expressed apprehension for overhead activities.

The veteran underwent a VA examination in October 2007.  The 
examiner considered the veteran complaints of pain and 
weakness.  The veteran explained he treated with medication 
and described weekly flare ups with cloudy weather.  Bed rest 
and medication alleviated pain.  The veteran denied use of 
assistive devices and denied any prior surgeries.  He 
reported a dislocation two weeks prior to the examination.  
There was no indication of inflammatory arthritis.  The 
veteran remained independent in self care and activities of 
daily living; however, was noted to have lost his job as a 
tennis instructor due to shoulder pain.  

Clinical examination reflected 0-40 degrees of shoulder 
flexion, painful in the last 10 degrees.  There was abduction 
of 0-30 degrees with pain in the last 20 degrees.  There was 
0-90 degrees of internal and external rotation.  Upon 
repeated flexion, there was pain in the anterior shoulder 
without weakness or fatigue.  There was no effusion or 
swelling but there was exquisite tenderness at the 
subachromial area. There was no evidence of ankylosis.  The 
concluding diagnoses were right shoulder impingement 
syndrome, labral rupture of the right shoulder and rotator 
cuff tear in the right shoulder.  

Other VA outpatient treatment records reflect complaints and 
treatment for pain and noted a decreased range of motion but 
did not provide findings in degrees which could be applied to 
the Schedule for Rating Criteria.  The Board also notes that 
the veteran was scheduled for right shoulder surgery in April 
2006.  However, there are no records reflecting this surgery 
took place and furthermore, the veteran denied any prior 
surgeries in the October 2007 VA examination.

Examining the evidence in light of the above rating criteria, 
the veteran's bursitis of the right shoulder does not meet 
the criteria for an increased 40 percent evaluation.  
Specifically, the evidence does not illustrate the veteran's 
right shoulder results in limitation of motion to 25 degrees 
from the side.  In fact, the most recent October 2007 VA 
examination clearly demonstrates the veteran had flexion to 
40 degrees and abduction to 30 degrees.  Other medical 
records reflect range of motion findings which are 
significantly higher.  The only record which demonstrated 
flexion limited to 20 degrees was the March 2004 VA 
examination where the examiner indicated the findings were 
unreliable due to the veteran's voluntary resistance.  
Significantly, records prior to this examination and after 
this examination reflected flexion of 90 degrees.  In sum, 
the veteran did not have limitation of flexion and abduction 
to 25 degrees from the side. See 38 C.F.R. § 4.71, Plate II.  

The Board acknowledges that the veteran has repeatedly 
complained of pain and weakness associated with the right 
shoulder.  The record also reveals that the veteran treated 
with medication, physical therapy, heat and a TENS unit.  
However, even factoring in the additional limitation in 
motion due to pain, the veteran still demonstrated motion of 
the right shoulder.  For example, during the most recent 
October 2007 VA examination, the examiner estimated an 
additional 10 degrees of limitation in flexion due to pain.  
Thus, the veteran continued to have 30 degrees of motion 
without pain.  Similarly, there was abduction from 0-10 
degrees without pain, and motion to 40 degrees with pain.  
Furthermore, the veteran in February 2007 indicated his 
shoulder was asymptomatic and specifically requested an 
upgraded physical profile.  Therefore, while the veteran has 
significant pain which limits his activities, this limitation 
does not more nearly approximate a finding of limitation of 
motion to 25 degrees from the side.  In fact, the record 
reflects the veteran continues to have motion of the right 
arm and can even perform strenuous physical activities such 
as push ups.  See 38 C.F.R. § 4.45, 38 C.F.R. § 4.71a, 
Diagnostic Code 5201; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board also considered whether an increased evaluation was 
warranted under a different diagnostic code.  In this case, 
however, there is no evidence of ankylosis of the 
scapulohumeral articulation to warrant a higher rating under 
Diagnostic Code 5200.  Similarly, there is no evidence of 
impairment or malunion of the humerus to warrant an increased 
evaluation under Diagnostic Codes 5202.  

Given the function remaining in the veteran's shoulder, the 
criteria for a higher evaluation have not been met.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based upon the guidance of the Court in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Board has 
considered whether a staged rating is appropriate. However, 
in the present case, the veteran's symptoms remained 
relatively constant throughout the course of the period on 
appeal and as such staged ratings are not warranted.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  As 
noted above, although the record reflects the veteran lost 
his job as a tennis instructor, the record continue to 
reflects he is independent in self care, activities of daily 
living and found an alternative job as a recreational 
therapist at VA.  As such, the Board finds that the evidence 
of record does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for assignment of 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).







							[Continued on next page]
ORDER

Service connection for an L5-S1 herniated nucleous pulposus, 
claimed as a back condition, is denied.

An evaluation in excess of 30 percent for bursitis of the 
right shoulder is denied.  

An initial compensable evaluation for left little finger 
condition is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


